   Case: 4:21-cv-00647-RLW Doc. #: 1 Filed: 06/08/21 Page: 1 of 1 PageID #: 1




                             UNITED STATES DISTRICT COURT
                             EASTERN DISTRICT OF MISSOURI
                                   EASTERN DIVISION

 UNITED STATES OF AMERICA,                        )
                                                  )
                Plaintiff,                        )
                                                  )
          v.                                      )          No. 4:98-CR-351 RLW
                                                  )
 GERALD R. CARROLL,                               )
                                                  )
                Defendant.                        )

                                MEMORANDUM AND ORDER

       This matter is before the Court on its own motion. Defendant has filed a motion for relief from

judgment pursuant to United States v. Booker, 543 U.S. 220 (2005). The Court finds that the motion

should be administratively terminated and opened as a new case under 28 U.S.C. § 2255.

       Accordingly,

       IT IS HERBY ORDERED that the Clerk is directed to administratively terminate

defendant’s motion for relief from judgment (ECF No. 206) and to open it as a new civil action under

28 U.S.C. § 2255.

       Dated this 8th day of June, 2021




                                                      ___________________________________
                                                      RONNIE L. WHITE
                                                      UNITED STATES DISTRICT JUDGE
